DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 12/20/2021 has been entered. Claims 1-2, 5-6, 11, and 13 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5-6, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is unclear to which dimensions the variables S’min and S’max refer. Only an electrode area S is introduced previously in claim 1, with a value necessitated in the range of 1-10 cm2. Thus, the variables S’min and S’max are not clear because claim 1 does not define how these are the same or different from S, since minimum and maximum values of S are defined as 1 and 10 so their ratio would be 10/1=10, not 0.9 to 1.0. Further definition of S’ is needed within the claim.
Claim 6 is indefinite due to its dependency on claim 1 and because it is not clear whether “a fuse or a PTC layer” introduced in claim 6 is the same or different than “a fuse or a PTC layer” introduced in claim 1. Such is being examined to mean “another fuse or another PTC layer” (or “a second fuse or second PTC layer”) since such exists in a spatially separate location in the battery stack than that fuse/PTC layer introduced in claim 1.
Claims 2, 5, 11, and 13 are also indefinite due to their dependency upon independent claim 1.

Allowable Subject Matter
Claims 1-2, 5-6, 11, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  independent claim 1 of the instant invention necessitates a stacked battery, including bipolar unit cells with a certain chemistry, having a high voltage (10-2000 V) and relatively low capacity (0.32 Ah) .
Response to Arguments
Applicant’s arguments, see Remarks pages 7-8, filed 12/10/2021, with respect to the previous rejection of claim 1 over modified Kim, specifically directed to the mere extraction of values, have been fully considered and are persuasive.  Additionally, the remarks pointing to [0034] are persuasive since this section of the specification (i.e., section 1.6 and Fig. 5) explains the novel properties achieved by the instant invention). Thus, the 35 USC 103 rejections of 10/22/2021 has been withdrawn.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christensen et al. (US 2015/0064533 A1) teaches a bipolar solid-state battery cell stack with a solid sulfide-based electrolyte (Christensen [0012, 0038]) and teaches that the operating voltage of the battery can be modified as desired by stacking unit cells to achieve operating voltages of over 50 V, upwards of 400 V (Christensen [0042]). However, Christensen fails to teach toward low capacity (see Christensen [0006, 0037]), capacitance, nor toward specific dimensions of surface area or thickness/stacking length of the battery.
Rowlette (US 5,114,807 A) teaches rechargeable a bipolar cell stack in which the number of plates within the stack determines the battery voltage and the size of the plates determines the current capacity. (Rowlette C4L65-C5L2). However, Rowlette fails to teach specific dimensions of the battery stack but teaches toward minimizing the height profile thereof (Rowlette C3L46-51).
Nagayama (US 2004/0219428 A1) teaches a bipolar stacked batter in which the number of bipolar stacked electrodes is adjusted depending on desired voltage (Nagayama [0061]) and teaches the battery can have a gel or solid polymer electrolyte (Nagayama [0069]). Further, Nagayama teaches Example 22 of a bipolar stacked battery of 15 stacked units exhibiting a voltage of 30-42V during charge/discharge cycles and having a capacity of 50 mAh (Nagayama [0184-0187]). However, Nagayama teaches the separator and electrodes having thin thicknesses while the electrode surface area is increased (Nagayama [0084, 0180-0183]).
Gambe et al. (“Development of Bipolar All-solid-state Lithium Battery Based on Quasi-solid-state Electrolyte Containing Tetraglyme-LiTFSA Equimolar Complex”, Scientific Reports 8869, pp. 1-4, 9 Mar 2015) is relevant to bipolar stacked lithium batteries, teaching that such could reach 10 Volts, but teaches the electrolyte being only quasi-solid-state (Gambe abstract on pg. 1, Fig. 3 on pg. 2, and performance evaluation on pg. 4). 
Energizer A23 Product Datasheet teaches a 12V miniature alkaline battery with a capacity of less than 0.32 Ah (55 mAh = 0.055 mAh; see “Specifications” on pg. 1 of NPL attached) but fails to teach such dimensions falling within the claimed h/S > 1 cm-1 (see “Industry Standard Dimensions” on pg. 1 of NPL attached; i.e. h = 28.5 mm = 2.85 cm, S = pi*0.972 = 2.96 cm2 [Wingdings font/0xE0] h/S = 2.85/2.96 = 0.96 cm-1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727